Abatement Order filed December 15, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00883-CV
                                   ____________

                          BRENT HARRIS, Appellant

                                         V.

                       HESS CORPORATION, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-61282

                            ABATEMENT ORDER

      This is an appeal from a judgment signed September 15, 2015. It appears
from the record that the judgment is not final. On November 18, 2015, this court
notified the parties that the court would consider dismissal of the appeal on its own
motion for want of jurisdiction unless any party filed a response showing
meritorious grounds for continuing the appeal.

      On November 30, 2015, appellant filed a response in which he asked this
court to abate the appeal pending nonsuit of certain parties, which would result in a
final judgment.

      Accordingly, we order the case abated and remanded to the trial court for a
period of thirty days so that the trial court may clarify whether the summary
judgments are final, and to permit the parties to obtain a final judgment. A
supplemental clerk’s record containing the trial court’s clarifying order shall be
filed with the clerk of this court on or before January 15, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing, if a hearing is required, in compliance with this court’s order. If the parties
do not request a hearing, the court coordinator of the trial court shall set a hearing
date and notify the parties of such date.


                                   PER CURIAM